Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 1 of 10 PageID #: 29




LHE/CJC :MEB/AS/DEiJR/CS
F. #2016R00481

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                          x
                                                      20-M-125
 UNITED STATES OF AMERICA
                                                      TO BE FILED UNDER SEAL
        - against -
                                                      COMPLAINT AND AFFIDAVIT
 DANIEL COMORETTO,                                    IN SUPPORT OF APPLICATION
                                                      FOR ARREST   ARRANT
                            Defendant.
                                                      (T. 18, U.S.C., $ 1956)
                                      --x
EASTERN DISTRICT OF NEW YORK, SS:

                  STEVEN YOUNG, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation ("FBI"), duly appointed according to law and

acting as such.

                  Upon information and belief, in or about and between 201 I and October 2015,

both dates being approximate and inclusive, within the Eastem District of New York and

elsewhere, the defendant    DANIEL COMORETTO, together with others, did knowingly and

intentionally conspire to transport, transmit and transfer monetary instruments and funds from a

place in the United States to and through a place outside the United States, and to a place in the

United States from and through a place outside the United States:

                  (a)    with the intent to promote the carrying on of one or more specified

unlawful activities, to wit, felony violations of the Foreign Corrupt Practices Act, in violation of

Title 15, United States Code, Sections 7kdd-zand 78dd-3 (the "Specified UnlawfulActivities"),

contrary to Title 18, United States Code, Section 1956(a)(2)(A); and




Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 1 of 10 PageID #: 1
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 2 of 10 PageID #: 30




                (b)     knowing that the monetary instruments and funds involved in the

transportation, transmission and transfer represented the proceeds of some form of unlawful

 activity, and knowing that such transportation, transmission and transfer was designed in whole

 and in part to conceal and disguise the nature, location, source, ownership and control of the

proceeds of one or more specified unlawful activities, to   wit: the Specified Unlawful Activities,

contrary to Title 18, United States Code, Section 1956(a)(2)(B)(i).

                (Title 18, United States Code, Section 1956(h))

                The source of your deponent's information and the grounds for his belief are      as


follows:l

                l.     I have been a Special Agent with the FBI for approximately 16 years.

During my career as a federal law enforcement officer, I have personally participated in

numerous investigations, including the execution of search and arrest warrants, and the

debriefing of cooperating witnesses and informants, all related to various types of financial

crime, fraud and corruption. Among other federal crimes, I have investigated offenses involving

conspiracies, public corruption, bank fraud and money laundering, as well as violations of the

Foreign Corrupt Practices Act ("FCPA").

                2.     In addition to my training and experience, I am familiar with the

information contained in this complaint and affidavit based upon, among other sources of

information: (i) my own personal participation in the investigation, (ii) my review of documents,




        I Because the purpose of this affidavit is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware. In addition, where I rely on statements made by others, such statements are
set forth in part and in substance unless otherwise indicated.

                                                  2



Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 2 of 10 PageID #: 2
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 3 of 10 PageID #: 31




records and reports,   (iii) interviews of witnesses and (iv) discussions with   other law enforcement

personnel.

I.     BACKGROUND

       A.      The Foreien Corrupt Practices Act

               3.        The FCPA was enacted by Congress for the purpose of, among other

things, making it unlawfulto act corruptly in furtherance of an offer, promise, authorization, or

payment of money or anything of value, directly or indirectly, to a foreign official for the

purpose of obtaining or retaining business for, or directing business to, any person.

       B.      Entities and lndividuals

               4.        At all times relevant to this complaint and affidavit, Petroldos de

Venezuela S.A. ("PDVSA") was a Venezuelan state-owned and state-controlled oil company.

PDVSA and its subsidiaries and affiliates were responsible for exploration, production, refining,

transportation and trade in energy resources in Venezuela. Among other products, PDVSA

supplied asphalt to companies around the     world. PDVSA also provided funding for various

operations of the Venezuelan govemment. PDVSA and its wholly owned subsidiaries were

"instrumentalities" of the Venezuelan government, as that term is used in the FCPA, Title 15,

United States Code, Sections 78dd-2(h)(2)(A) and 78dd-3(0(2XA). PDVSA officers and

employees were "foreign officials," as that term is used in the FCPA, Title 15, United States

Code, Sections 78dd-2(h)(2) and 78dd-3(0(2).

               5.        Asphalt Company was a company incorporated and based in the United

States that stored, transported and traded asphalt.2 Asphalt Company was one of the largest




       2 Certain entities' and individuals' names have been anonymized for the purposes of this
criminal complaint. The identity of each of these entities and individuals is known to me.
                                                    J



Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 3 of 10 PageID #: 3
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 4 of 10 PageID #: 32




 asphalt providers in the   world. Asphalt Company was a "domestic concern," as that term is used

 in the FCPA, Title 15, United States Code, Section 78dd-2(hxl).

                  6.     Asphalt Trading was a company incorporated in the Bahamas and based in

the United States that was one of a group of companies related to Asphalt Company. Asphalt

 Trading provided asphalt-related services to its customers. Asphalt Trading's principal place of

 business was in the same location as Asphalt Company's.principalplace of business in the

 United States. Asphalt Trading was a "domestic concem," as that term is used in the FCPA,

 Title   15, United States Code, Section   78dd-2(hxl).

                  7.     Asphalt Company Affiliate was a company incorporated in Switzerland

that was one of a group of companies related to Asphalt Company. Asphalt Company Affiliate

had the same principals as Asphalt Trading and was incorporated after lending institutions

withheld lines of credit from Asphalt Trading in or around 2012.

                  8.     Joint Venture Co. was an asphalt trading joint venture between Asphalt

Company and a European asphalt company.

                  9.     Swiss Asphalt Company was a company incorporated in Switzerland that

was in the asphalt business and, at times, a competitor to Asphalt Company. In or about and

between 2012 and 20 I 5, Asphalt Trading entered into various contracts with Swiss Asphalt

Company to purchase asphalt.

                  10.    Asphalt Company Two was a company headquartered in Puerto Rico that

was in the asphalt business. It operated primarily in Latin America and the Caribbean. Asphalt

Company Two was a "domestic concern," as that term is used in the FCPA, Title 15, United

 States Code, Section   78dd-2(hxl).




                                                    4



Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 4 of 10 PageID #: 4
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 5 of 10 PageID #: 33




               11.     The defendant DANIEL COMORETTO, a citizen of Venezuela, was a

manager at PDVSA involved in the trading of asphalt in or about and between at least 201 0 and

2013. During that time, COMORETTO was a "foreign official"          as that   term is used in the

FCPA, Title 15, United States Code, Sections 78dd-2(h)(2) and 78dd-3(fX2).

               12.     PDVSA Official #1 was a dual citizen of Spain and Venezuela and was a

trader and manager at PDVSA in or about and between 2008 and February 2015. During that

time, PDVSA Official   #l   was a "foreign official" as that term is used in the FCPA, Title 15,

United States Code, Sections 78dd-2(h)(2) and 78dd-3(fx2). PDVSA Official#l was supervised

at PDVSA by the defendant     DANIEL COMORETTO in or about and between 2010 and2013.

               13.     Asphalt Company Employee was a citizen of Venezuela and legal

permanent resident of the United States since at least 2017. Asphalt Company Employee was a

trader at Asphalt Company in or about and between2012 and 2018. Asphalt Company

Employee's responsibilities included seeking contracts for Asphalt Company, Asphalt Trading

and related companies with    PDVSA. Asphalt Company Employee was an employee of a

"domestic concern," as that term is used in the FCPA, Title 15, United States Code, Section

78dd-2(hxl).

               14.     Asphalt Trading Employee was a citizen of the United States who worked

in the United States for Asphalt Company and related companies from approximately 2006

through 2017. Asphalt Trading Employee's responsibilities included seeking contracts for

Asphalt Company, Asphalt Trading and related companies with Petrobras and PDVSA. Asphalt

Trading Employee was a "domestic concern," an employee of a "domestic concern," and an

agent of a "domestic concern," as that term is used in the FCPA, Title 15, United States Code,

Section 78dd-2(hx1).



                                                   5




Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 5 of 10 PageID #: 5
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 6 of 10 PageID #: 34




                15.    Consultant was a citizen of Venezuela and a naturalized U.S. citizen as    of

 approximately 2014 who worked at various times as an agent for Asphalt Company, Asphalt

 Trading, Asphalt Company Affiliate, Joint Venture Co. and Asphalt Company Two. Consultant

 was a "domestic concern" and an agent of a "domestic concem," as that term is used in the

 FCPA, Title 15, United States Code, Section 78dd-2(hxl).

 II.    THE BRIBERY SCHEME

               16.     Based upon information provided by four cooperating witnesses involved

 in the bribery scheme,3 a review of bank records and e-mailcommunications obtained from a

variety of sources and involving the defendant DANIEL COMORETTO, and a review of

contracts, agreements and other documents, I have learned that beginning in or about 201I until

at least October 2015, COMORETTO agreed with PDVSA Official          #l   and Consultant to a

scheme in which COMORETTO, PDVSA           Official#1 and other PDVSA officials would solicit

and accept bribes, facilitated by Consultant, from multiple companies, including Asphalt

Company, Asphalt Trading, Asphalt Company Affiliate and Asphalt Company Two, to assist

those companies in obtaining contracts to purchase asphalt from   PDVSA. Specifically,    based

upon the information and evidence itemized above, I have leamed the following:




        3
         I know the identities of the four cooperating witnesses referred to in text. One of the
cooperating witnesses who is a former PDVSA Official and a second cooperating witness made
payments to the defbndant DANIEL COMORETTO as part of the bribe scheme. Each of the
four witnesses pled guilty to conspiracy to violate the FCPA or conspiracy to commit money
laundering pursuant to written cooperation agreements with the government, and are cooperating
in the hope of receiving a more lenient sentence in connection with their cases. The information
provided by these cooperating witnesses has been corroborated by a review of bank records, e-
mail and other messaging communications gathered during the investigation, and by information
provided by other witnesses interviewed during the investigation. For example, I have reviewed
bank records corroborating the payments set out in paragraphs22 and 23 of this complaint.

                                                6



Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 6 of 10 PageID #: 6
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 7 of 10 PageID #: 35




           A.      Bribes from Asphalt Companv Two

                   17.    In or about 201 1, Consultant, in his role as an agent of Asphalt Company

Two, agreed with the principal of that company to pay bribes to the defendant DANIEL

COMORETTO and PDVSA Official #1 to assist Asphalt Company Two in winning term

contracts to purchase asphalt from PDVSA.

                   18.    Pursuant to this agreement, between approximately 201I and at least

December 2014, Asphalt Company Two paid Consultant a commission of approximately 45

cents for every barrel of asphalt that Asphalt Company Two purchased from       PDVSA. In or

about and between2012 and2013, Consultant paid a portion of these commission payments to

the defendant DANIEL COMORETTO as bribes. In addition, in or about and between20lZ and

December 2014, Consultant made bribe payments to PDVSA Official #1 with the knowledge and

understanding that PDVSA Official #1 was to share approximately 50 percent of these bribe

payments with COMORETTO. To disguise the bribe payments, COMORETTO and PDVSA

Official   #l   directed Consultant to transfer money to various bank accounts, including to bank

accounts in Panama, in the names of shell companies controlled by PDVSA Official #1.

           B.      Bribes from Asphalt Company Group and Affiliated Entities

                   19.    Following a dispute between PDVSA and Asphalt Company that occurred

prior to 2012,PDYSA refused to sell asphalt to Asphalt Co*puny or companies related to

Asphalt Company. To circumvent this prohibition, Asphalt Company and Swiss Asphalt

Company agreed that Swiss Asphalt Company would purchase asphalt from PDVSA at the

request and direction of Asphalt Company and then resell that asphalt to Asphalt Company at a

small premium. At this same time, in or about 2012, and continuing to in or about October 2015,

the defendant DANIEL COMORETTO and PDVSA Official #1 agreed with Consultant, Asphalt



                                                    7



Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 7 of 10 PageID #: 7
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 8 of 10 PageID #: 36




Company Employee, Asphalt Trading Employee and an executive at those companies that

Consultant would pay bribes to COMORETTO and PDVSA Official                 #l   on behalf of Asphalt

Company, Asphalt Trading and Asphalt Company Affiliate in exchange for their assistance in

obtaining and retaining contracts for Swiss Asphalt Company with PDVSA to purchase asphalt

in order for Asphalt Company, Asphalt Trading and Asphalt Company Affiliate to then purchase

that asphalt from Swiss Asphalt Company.

              20.         As a part of this arrangement, from approximately 2012 to October 2015,

Asphalt Company and Asphalt Company Affiliate paid Consultant a commission of

approximately 45 cents for every barrel of asphalt that Swiss Asphalt Company purchased from

PDVSA and provided to Asphalt Company and affiliated entities. Consultant, in turn, paid a

bribe to PDVSA Official #1 for each barrel of asphalt PDVSA sold to Swiss Asphalt Company,

approximately 50 percent of which, from approximately 2012 through at least January 2015,

PDVSA Official     #l   was to share with defendant   DANIEL COMORETTO. To disguise the bribe

payments, COMORETTO and PDVSA Official                #l   directed Consultant to transfer money to

various bank accounts, including to bank accounts in Panama, in the names of shell companies

controlled by PDVSA Official #1.

       C.     Bribe Pavments to Shell Accounts             Promote and Conceal the Scheme

              21   .      In or about and between September 2013 and January 2015, both dates

being approximate and inclusive, Consultant wired a total of approximately $518,000 in bribe

payments on behalf of Asphalt Company, Asphalt Trading, Asphalt Company Affiliate and

Asphalt Company Two from accounts that Consultant controlled in the United States and

Panama to Panamanian bank accounts held by a shell company that were controlled by PDVSA

Official #1. In my training and experience, and based upon my knowledge of this case, these



                                                      8




Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 8 of 10 PageID #: 8
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 9 of 10 PageID #: 37




Panamanian bank accounts held by a shell company were used in part to conceal the source and

nature of the bribe payments that were made to PDVSA officials. Further, the payments were

bribes, and thus promoted the criminal scheme.

               22.    In or about and between April 2012 and September 20l4,both dates being

approximate and inclusive, PDVSA Official    #l   and Consultant wired a total of approximately

$229,000 in bribes to the defendant DANIEL COMORETTO. Approximately 22 of these wires

were sent through bank accounts located in New York City, which payments passed through the

territorial waters of the Eastem District of New York. PDVSA Official#1 and Consultant made

the majority of the payments using bank accounts located outside the United States, specifically

in Panama, and, following transfers between bank accounts held by PDVSA Official              #l    in

Panama, the bribes were wired into an account that COMORETTO held at Bank of America in

the United States. In particular, PDVSA Official      #   I wired a total of approximately   $I   86,000 in

bribery payments from accounts he controlled in Panama to a Bank of America account in the

name of COMORETTO to promote the scheme.

               23.    Payments in furtherance of the bribery scheme continued until at least

October 2015. For example, on October 6,2015, Asphalt Company wired $12,059.40 to

Consultant in connection with a purchase of asphalt from PDVSA.




                                                  9



Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 9 of 10 PageID #: 9
Case 1:20-mj-00125-RLM Document 5-1 Filed 09/15/20 Page 10 of 10 PageID #: 38
                                                                                                            a




 M.      CONCLUSION

                 WHEREFORE, your deponent respectfully requests that an arrest warrant be

 issued for the defendant   DANIEL COMORETTO so that           he may be dealt     with according to law.

                 IT IS FURTHER REQUESTED that, because public filing of this document at

 this time could result in a risk of flight by the defendant, as well   as   jeopardize the government's

 investigation, all papers submitted in support of this application, including the complaint and

 arrest warrant, be sealed until further order of the Court.




                                                            /4€rf
                                                              vb(ffic
                                                         sTeveN
                                                         SpecialAgent
                                                        Federal Bureau of Investigation



 Sworn to before me this
 _Q_th day of February,2020




     HONORABLE ROANNE L. MANN
 UNITED STATES MAGISTRATE JUDGE
 EASTERN DISTRICT OF NEW YORK




                                                   10



Case 1:20-mj-00130-CHS Document 1 Filed 09/10/20 Page 10 of 10 PageID #: 10
